DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities: the subject matter of claim 17 appears to be redundant to the subject matter of independent claim 15, lines 5-7, from which claim 17 depends.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 1 sets forth “a cross track error system” in the preamble. However, it is unclear when and/or how a cross track error appears in the body of the claim. The claim instead senses a misalignment of stalks. The claim is therefore indefinite. 
Claim 1, in the final two lines, sets forth wherein the processor senses misalignment of the stalk. However, “misalignment” is a term of relation. It is unclear what the stalks are misaligned relative to (e.g. a direction, a structure) and the claim is therefore indefinite. 
Claim 2 sets forth wherein deflection of the pair of resilient members corresponds to cross track error. However it is unclear how this cross track error relates to the sensed stalk misalignment of independent claim 1, from which claim 2 depends.
Claim 5 sets forth “an incoming plant row”. However, it is unclear how this plant row is related to the stalks set forth in independent 1 from which claim 5 depends. Specifically it is unclear if the stalks form the plant row or if these are different. The claim is therefore indefinite.
Claim 7 recites the limitation "the at least one resilient member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-4, 6 are rejected for their dependency on claim 1.

Claims 8, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
The preamble of claim 8, line 1, sets forth “a method of detecting cross track error”. However, the method, as established in the body of the claim itself, does not detect a cross track error. Instead, at the most, the claim recites sensing an alignment of a stalk. This disconnect renders the claim indefinite. 
Claim 8, in the final four lines, sets forth the sensing of an alignment of a stalk. However, the term “alignment” is a term of relation. It is unclear what the stalk should aligned with (e.g. a direction, astructure) and the claim is therefore indefinite. 
Claim 11 sets forth “first and second resilient members”. However, it is unclear how these members are related to the first and second resilient members already set forth in independent claim 8, line 2, from which claim 11 depends. Specifically, it is unclear if these members are one and the same or different members altogether. The claim is therefore indefinite.
Claims 12-14 are rejected for their dependency on claim 8.

Claims 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
Claim 15 sets forth “a cross track error system”. However, the claim fails to disclose a system that senses cross track error and instead sets forth a system that detects stalk alignment. The claim is therefore indefinite. 
Claim 15 sets forth, in the final three lines, wherein the processor is configured to detect stalk alignment. However, the term “alignment” is a term of relation. It is unclear what the stalks should be aligned with (e.g. a direction, a structure) and the claim is therefore indefinite. 
Claim 18 sets forth wherein the processor measures cross track error. However, it is unclear how this cross track error is related to the detected stalk alignment. In light of the disclosure the two are related, however they are claimed as separate and independent measurements. The claim is therefore indefinite. 
	Claim 19 sets forth “an incoming plant row”. However, it is unclear how this plant row is related to the stalks set forth in independent 15 from which claim 19 depends. Specifically it is unclear if the stalks form the plant row or if these are different. The claim is therefore indefinite. 
	Claims 17 and 20 are rejected for there dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. 9,936,637 in view of Aberle et al. US 2018/0373259 A1.

Independent Claim 1: Anderson discloses a cross track error system comprising: 
a) a row unit (112); 
b) a set of stripper plates (114) disposed on the row unit, the stripper plates defining a stripper plate gap (see Figs. 2-3); 
c) a pair of members (134, 134) disposed on the row unit proximal to an entrance to the stripper plate gap (as seen in Fig. 3) configured to contact stalks as stalks enter the row unit;  
d) a sensor (132) in communication with each resilient member of the pair of resilient members, the sensors constructed and arranged to measure deflection of each of the resilient members as a stalk passes through the row unit (col. 3, lns. 50-60); and 
(e) a processor (144 of 140) in communication with each sensor, wherein the processor is configured to sense misalignment of the stalk as the stalk passes through the row unit (col. 3, lns. 50-60 and col. 4, lns. 9-15), as per claim 1.  
However, Anderson fails to specifically disclose wherein the pair of members are a pair of resilient members, as per claim 1. 
Aberle discloses a similar pair of stalk-contacting members (410, 412) wherein the members are resilient (para. [0028], lns. 1-2), as per claim 1. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the resilient members of Aberle on the row unit of Anderson since both references disclose members for contacting and sensing stalks in a field without damage and such a predictable result would be achieved. 

Dependent Claims 2-7: Anderson further discloses wherein the deflection of the of resilient members (134, 134) corresponds to cross track error (col. 3, lns. 50-60 and col. 4, lns. 9-15), as per claim 2;
wherein the row unit (112) is disposed on a corn head (106) attached to a harvester (102), as per claim 3;
wherein the system is further configured to command an automated steering system (140) to steer the harvester (102) to correct cross track error (col. 3, lns. 50-60 and col. 4, lns. 1-15), as per claim 4;
wherein the system is configured to command an automated steering system (140) to align the stripper plate gap (lateral gap between plates 114) with an incoming plant row (as seen in Fig. 3), as per claim 5.
However, Anderson fails to disclose a display in communication with the sensor, as per claim 6;
wherein the at least one resilient member is comprised of polyurethane rubber, as per claim 7.  
Aberle further discloses a display (900) in communication with the sensor (414, 416, 910), as per claim 6;
wherein the at least one resilient member (410, 412) is comprised of polyurethane rubber (para. [0028], lns. 1-2), as per claim 7.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the display of Aberle in the system of Anderson in order to provide valuable operation information to the operator.

Response to Arguments
Please see the updated rejections above in response to applicant’s claim amendments. 

Allowable Subject Matter
Claims 8, 11-15, 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.

/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        November 17, 2022